                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                                )
                                                                Case No.04:21-MJ-00008-SAO
                                                           )
                         Plaintiff,                        )
                                                           )
            vs.                                            )
                                                           )
  Byron Shontell MCFADDEN &                                )
  Roberta Ruth SIELAK                                      )
                                                           )
                          Defendants.                      )
                                                           )


  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Alexander C. Laumb, United States Postal Inspector (“USPIS”), being duly

 sworn, depose and state that:

 I.     BACKGROUND AND EXPERIENCE OF AFFIANT

       1.         I am a United States Postal Inspector, assigned to investigate the unlawful

transportation of contraband, including Title 21 controlled substances, through the United

States Mail.

       2.         I have been a Postal Inspector since August 2019 and I am currently assigned to

the Seattle Division, specifically to the Anchorage Domicile, which is responsible for

investigation of control substance law violations involving the United States mail.

       3.         As part of my duties as a U.S. Postal Inspector, I investigate drug trafficking

organizations, including their smuggling routes and the techniques that they use for transporting

controlled substances such as marijuana, cocaine, methamphetamine, and heroin. My duties

include investigating drug trafficking organizations, interviewing witnesses, victims and



         Case 4:21-mj-00008-SAO Document 1-1 Filed 01/19/21 Page 1 of 6
suspects, identifying people involved, developing probable cause for cases, handling and

processing various types of evidence, and assembling cases for prosecution. I have conducted

and/or participated in numerous investigations relating to the use, possession, manufacture, and

trafficking of controlled substances, and I have become familiar with devices, paraphernalia,

techniques, and practices used by people engaged in the use, possession, manufacture, and

trafficking of controlled substances. I have also conducted and/or participated in investigations

which have resulted in the seizure of marijuana, cocaine hydrochloride, opium, heroin,

methamphetamine, MDMA (ecstasy), prescription medications, firearms, cellular phones,

surveillance systems, cameras, memory cards, computers, documents, money, and precious

metals. I have also conducted numerous interviews of people involved in the use, possession,

manufacture, and trafficking of controlled substances which have added to my knowledge of the

illegal drug culture that exists in Alaska.

II.     PURPOSE OF AFFIDAVIT

        This Affidavit is presented in support of a criminal complaint and request for the issuance

of arrest warrant against and for Bryon Shontell MCFADDEN and Roberta Ruth SIELAK. I

submit there is probable cause to believe that each, acting as either principal or accomplice, did

knowingly and intentionally attempt to possess with the intent to distribute approximately 2.4

ounces of substance which when tested with an electronic instrument were found to contain a

detectable amount of fentanyl, in violation of Title 21 United States Code, Section 846, 841(a)(1)

and (b)(1)(B). I have not set forth in this affidavit all of the facts and sources of information of

which I am familiar that support my assertion of probable cause.


 III.    PROBABLE CAUSE STATEMENT

        1.      On January 12, 2021, Priority Mail Express Parcel EJ590665314US was




         Case 4:21-mj-00008-SAO Document 1-1 Filed 01/19/21 Page 2 of 6
identified as being suspicious by Postal Inspectors and was addressed to “R. Sielak P.O.

BOX 196 Barrow, AK 99723” with return address of, “A. Ireton 11 N 226 St Buckeye, AZ

85326.” (Herein referred to as the Subject Parcel.) On January 13, 2021, Postal Inspectors

located the Subject Parcel at the Anchorage Processing and Distribution Center.

   2.      On January 13, 2021, a Federal Search Warrant was granted by the Honorable

Scott A. Oravec, US Magistrate Judge for the Subject Parcel. The Subject Parcel was

searched pursuant to the warrant that same day and was found to contain approximately 2.4

ounces (68 grams) of blue “M30” pills in a vacuum sealed bag, placed inside of the motor

housing of an Oster Blender, which was placed inside of an Oster Blender cardboard box,

which was placed in the exterior cardboard box identified as the Subject Parcel. When

tested on an Ionscan 600 portable spectrometer, an instrument which is capable of giving a

reasonably accurate, presumptive identification of the presence or absence of controlled

substances pending laboratory confirmation, “M30” pills were found to contain a detectable

amount of fentanyl.

   3.      On January 14, 2021 a Federal Order for the Installation and Monitoring of an

Electronic Alerting and Tracking Device was subsequently granted for the Subject Parcel by

the Honorable Scott A. Oravec, US Magistrate Judge.

   4.      On January 14, 2021 US Postal Inspectors installed alerting and tracking devices

pursuant to the court’s order. The contents of the Subject Parcel were repackaged without the

blue “M30” pills.

   5.      On January 15, 2021 Anchorage US Postal Inspectors, members of the Anchorage

HIDTA Task Force, and Homeland Security Investigation Agents traveled to Barrow, AK to

conduct a controlled delivery of the Subject Parcel at the Barrow Post Office recipient




     Case 4:21-mj-00008-SAO Document 1-1 Filed 01/19/21 Page 3 of 6
address of PO Box 196.

   6.      At approximately 2:11 PM the Subject Parcel scanned into the Barrow Post

Office. A pink delivery slip was left in the recipient address PO Box 196 to let the PO Box

holder know the Subject Parcel was ready to be picked up. Without identifying themselves

as postal inspectors, USPIS contacted Roberta SIELAK at about 4:27 PM to inform her she

had parcel available for pick-up. At approximately 4:45 PM the pink delivery slip was

observed being removed from PO Box 196. At approximately 4:47 PM the Subject Parcel

was picked up by an individual identified by Inspector Gholson as Roberta SIELAK.

   7.      Investigators observed SIELAK leaving the post office with the Subject Parcel

as the only occupant of her vehicle. The Subject Parcel was tracked to Bryon

MCFADDEN’s residence of 4411 North Star St. #B, Barrow, AK. SIELAK was observed

meeting with MCFADDEN at the residence through her open passenger door. SIELAK then

gave the package to MCFADDEN, who took it into his residence.

   8.      At approximately 5:25 PM, the installed alerting and tracking devices indicated

that the Subject Parcel had been opened and was located inside of 4411 North Star St #B,

Barrow, AK. Investigators then entered the residence pursuant to the Federal Order to

retrieve the Subject Parcel and its contents. Investigators knocked and announced loudly to

inform the residence and neighborhood of the police presence. No occupants, including

MCFADDEN, were found inside of the residence.

   9.      Inside the residence investigators observed the Subject Parcel opened, its internal

components removed, and strewn across the floor in the common area. On the floor in the

common area was the Oster blender box. The monitoring device which emitted the break-

tone was recovered in its original position inside of the Subject Parcel. The GPS tracking




     Case 4:21-mj-00008-SAO Document 1-1 Filed 01/19/21 Page 4 of 6
device was found in the dumpster within walking distance of MCFADDEN’s residence along

the route MCFADDEN was thought to have left from.

   10.     MCFADDEN was found by North Slope Police Department away from his

residence taken into custody. MCFADDEN was not wearing a jacket and was in close

proximity to his residence. The ambient air temperature was approximately -11 degrees with

a steady wind, indicating he was not dressed for the weather.

   11.     When MCFADDEN was detained a black light revealed a presence of fluorescent

powder, which was spray into the Oster Blender box, on both his hands which indicated he

opened the parcel and specifically the Oster blender box that originally contained the

presumptive Fentanyl.

   12.     MCFADDEN was advised of his Miranda rights and interviewed. MCFADDEN

said he was expecting the Subject Parcel. MCFADDEN said he did receive the Subject

Parcel at his residence. MCFADDEN said he did open the Subject Parcel. MCFADDEN

said he opened the Oster blender box inside of the Subject Parcel. MCFADDEN stated that

he was expecting the Subject Parcel to contain marijuana. MCFADDEN stated that he

stopped opening the Subject Parcel and left his residence when he saw the unknown object

inside of the Oster blender box, USPIS tracking device.

   13.     SIELAK was found by North Slope Police Department in her vehicle away from

MCFADDEN’s residence and detained. When SIELAK was detained a black light did not

reveal the presence of the fluorescent powder which had been in the Oster blender box.

   14.     SIELAK was advised of her Miranda rights and interviewed. SIELAK said she

did pick up the Subject Parcel from the Barrow Post Office. SIELAK said she was

instructed to pick up the Subject Parcel from the Barrow Post Office by MCFADDEN.




     Case 4:21-mj-00008-SAO Document 1-1 Filed 01/19/21 Page 5 of 6
SIELAK stated she knew what was inside the Subject Parcel intended for MCFADDEN.

SIELAK said she did transport the Subject Parcel from the Barrow Post Office to

MCFADDEN’s residence at 4411 North Star St, Barrow, AK.

   15.     On January 14, 2021, an Alaska State Search Warrant was obtained and executed

on 4411 North Star St #B, Barrow, AK.

   16.     As a result of the Alaska State Search Warrant, a cell phone, additional identical

Oster blender boxes, a white powder suspected of being cocaine, currency, and an AR-15

style rifle were seized or photographed from the residence.



                                                Respectfully submitted,


                                                 Sworn to materials on recording on 1/17/2021
                                                 At approximately 2:55pm
                                                __________________________
                                                Alexander C Laumb
                                                Postal Inspector, USPIS
                                                Anchorage Domicile


   Subscribed and sworn to before me
   ——————-
   on January 17,—-
                 21 2021


   ____________________________________
   UNITED STATES MAGISTRATE JUDGE
   Scott Oravec




     Case 4:21-mj-00008-SAO Document 1-1 Filed 01/19/21 Page 6 of 6
